DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received January 27, 2021 are acknowledged.

Claims 3, 5-8, 11, 13, 14, 16, 17, 19, 21, 23, 24, 27-31, 33, and 35 have been canceled.
Claims 1, 2, 4, 9, 10, 12, 15, 18, 20, 22, 25, 26, 32, 34, and 36-39 have been amended.
Claims 40-42 have been added.
Claims 1, 2, 4, 9, 10, 12, 15, 18, 20, 22, 25, 26, 32, 34, and 36-42 are pending in the instant application.

Information Disclosure Statement
The IDS forms received 11/22/2021, 12/30/2021, 4/6/2022, and 5/12/2022 are acknowledged and the references cited therein have been considered.


Claims 1, 2, 4, 9, 10, 12, 15, 18, 20, 22, 25, 26, 32, 34, and 36-42 are allowable.
Applicant has claimed novel antibodies defined by CDR sequences that bind FLT3L as well as methods of making and therapeutically administering such antibodies.  Antibodies that bind FLT3L and their administration to treat autoimmune diseases including SLE were known in the prior art, such as that of US 2009/0263474 (see entire document, most particularly the abstract and claims).  See also US 2013/0156764.  The instant claims recite a genus of antibodies that contain all six CDR sequences of the high affinity AM40/MEDI1116 clone disclosed by applicant in the working examples (see particularly example 11), and this amount of structural information is sufficient for artisans to readily make such antibodies and be assured that they reasonably maintain antigen binding functional activity.  It should be noted that while the prior art does disclose antibodies that bind FLT3L and their methods of use, the biological sequences required of the instant claimed antibodies are different from and non-obvious in view of such prior art antibody sequences.  In view of all of the above the instant claims have been found to be allowable.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644